UNITED STATES COURT OF APPEAL FOR THE FEDERAL CIRCUIT


                                    January 15, 2010


                                        ERRATA



2007-5083                                               Nebraska Public Power


Decided: January 12, 2010                               Precedential Opinion


Please make the following changes to Judge Gajarsa’s dissent:

       On page 7, line 14, replace “their” with – its -- so that the sentence reads
“Notwithstanding its cleverly worded....”

      On page 12, line 22, replace “affects” with -- effects --.